Citation Nr: 0700801	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  03-18 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from June 1943 to January 
1946.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Columbia, South Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran's case has been advanced on the docket pursuant 
to the provisions of 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c) (2006).


FINDING OF FACT

The veteran does not have post-traumatic stress disorder due 
to an in-service stressor.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006)) imposes obligations on VA in terms of its duty to 
notify and assist claimants.  When VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

VA advised the veteran of the essential elements of the VCAA 
in a May 2001 letter, which was issued before initial 
consideration of the claims on appeal.  In it, VA informed 
the veteran that it would make reasonable efforts to help him 
get the evidence necessary to substantiate his claim, but 
that he must provide enough information so that VA could 
request any relevant records.  It told him that it would 
assist him with obtaining medical records, employment 
records, or records from other federal agencies.  The veteran 
was also informed of the types of evidence needed in a claim 
for service connection.  VA included a post-traumatic stress 
disorder questionnaire, and asked the veteran to complete it.  
Finally, VA told the veteran to inform it about any 
additional information or evidence he wanted VA to obtain for 
him.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  In 
the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.

VA has obtained VA treatment records identified by the 
veteran.  The veteran identified treatment at two private 
facilities.  The record reflects that VA attempted to obtain 
those records.  Both facilities responded to VA's request for 
the records, stating that they had no records pertaining to 
the veteran.  VA properly informed the veteran of these 
responses.  Additionally, VA attempted to verify the 
veteran's in-service stressors.  Finally, VA provided the 
veteran with a medical examination in connection with his 
claim for service connection. 

VA has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not claimed that VA has failed to comply with the notice 
requirements of the VCAA.

II.  Service Connection

The veteran asserts that he developed post-traumatic stress 
disorder from his service in World War II on the USS Sea 
Cloud.  He states that while on board, an American plane 
dropped a flare on the ship, which had caused a fire.  At 
that time, someone dropped something on him, and he injured 
his ankle in the process.  The veteran claims he has had 
nightmares related to these incidents.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).

Service connection for post-traumatic stress disorder has 
separate requirements, which are as follows: (1) a current 
diagnosis of post-traumatic stress disorder; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant service connection for post-traumatic stress 
disorder.  Specifically, the Board has determined that the 
preponderance of the evidence is against a finding that the 
veteran meets the criteria of having a current diagnosis of 
post-traumatic stress disorder.  The reasons follow.

The evidence supporting the veteran's claim that he has post-
traumatic stress disorder based upon his service in World War 
II are VA treatment records, where a diagnosis of post-
traumatic stress disorder was entered.  In a November 2000 
treatment record, it shows that the veteran reported having a 
traumatic injury in his right leg that occurred while he was 
serving in the Coast Guard during World War II.  He stated 
his ship got hit in friendly fire and that he was climbing to 
go up to the upper deck, when another soldier dropped 
something on him that hit him in his right knee and leg.  
Service medical records and post-service clinical records for 
the immediate post-service period show no pertinent 
treatment.  He reported experiencing nightmares and intrusive 
thoughts of the incident.  The examiner diagnosed 
"R[ule]/O[ut] PTSD."  A February 2001 VA treatment record 
shows that the veteran reported experiencing nightmares and 
intrusive thoughts of the traumatic incident he experienced 
when his ship had a fire during World War II.  The examiner 
diagnosed "PTSD."  This was the same examiner who had seen 
the veteran in November 2000.  

The evidence against the veteran's claim is a June 2004 VA 
psychiatric evaluation report, which shows that the examiner 
determined the veteran did not have post-traumatic stress 
disorder.  The examiner noted that the veteran's in-service 
stressors had been confirmed.  She stated that in terms of 
symptoms of post-traumatic stress disorder, the veteran had 
admitted having nightmares related to his time when he was in 
service but could not describe any particular details.  In 
terms of avoidance, the veteran was unable to describe any 
particular avoidance of stimuli to World War II.  He denied 
any efforts to avoid thoughts and feelings related to the war 
or any lack of interest in activities or feelings of 
detachment or estrangement from others.  The examiner noted 
the veteran had symptoms of increased arousal, such as 
problems falling and staying asleep and being irritable.  The 
veteran did not describe any difficulty concentrating, 
hypervigilance, or exaggerated startle response.  She 
concluded that the veteran did not have symptoms of post-
traumatic stress disorder, even though the veteran reported 
nightmares.  It was noted that there was a long history of 
schizophrenia, showing up years post-service, (and not 
otherwise at issue in this appeal).

The Board accords more probative value to the June 2004 VA 
psychiatric evaluation report than the November 2000 and 
February 2001 VA treatment records.  In the June 2004 
evaluation report, the examiner examined the veteran to 
determine in particular if he met the criteria for post-
traumatic stress disorder.  Thus, her level of scrutiny is 
heightened, and she addressed the specific symptoms 
associated with post-traumatic stress disorder and whether 
the veteran met or did not meet those criteria.  In the VA 
treatment records, the examiner merely noted the veteran 
reported nightmares and intrusive thoughts when she diagnosed 
post-traumatic stress disorder.  Additionally, the June 2004 
evaluation report is more detailed than the treatment records 
that showed a diagnosis of post-traumatic stress disorder.  
The cursory diagnosis of post-traumatic stress disorder was 
not substantiated by stating what criteria associated with 
post-traumatic stress disorder that the veteran met.  It is 
for these reasons that the Board has accorded more probative 
value to the June 2004 evaluation report.  

For the reasons stated above, the Board has determined that 
the preponderance of the evidence is against the veteran's 
claim for service connection for post-traumatic stress 
disorder.  The Board is aware that there is evidence that 
supports the veteran's claim; however, the Court has 
recognized that the Board is not compelled to accept as 
probative all proffered medical opinions.  Rather, if the 
Board reaches a contrary conclusion, it must state its 
reasons and bases by which it has critically devaluated a 
particular opinion, and also offer a reasoned explanation as 
to why other critical evidence is extended greater probative 
merit.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Additionally, while the veteran has alleged that he has post-
traumatic stress disorder related to his service in World War 
II, he is not competent to make such an assertion, as that 
requires a medical opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

The Board notes that while the RO conceded the veteran's in-
service stressors, it has not reached a decision as to that 
aspect of the veteran's claim, as without a diagnosis of 
post-traumatic stress disorder, service connection for such 
cannot be granted.  See 38 C.F.R. § 3.304(f); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability," and held "[i]n the absence 
of proof of a present disability[,] there can be no valid 
claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).

For the reasons stated above, the preponderance of evidence 
is against the veteran's claim for service connection for 
post-traumatic stress disorder, and the benefit-of-the-doubt 
rule is not for application.  See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for post-traumatic stress disorder is 
denied.


_______________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


